Case: 13-15692    Date Filed: 01/02/2015   Page: 1 of 7


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15692
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:13-cv-01293-SCJ



ANGELA GREENE JOHNSON,
Individually and in her representative
capacity for her Minor Children M.J. and S.J.,

                                                               Plaintiff-Appellant,

                                      versus

GIRL SCOUTS OF THE USA,
GIRLS SCOUTS OF GREATER ATLANTA, INC.,
GIRL SCOUT TROOP 1164,
MICHELLE NORMAN,
Individually and in her Official Capacity as
Leader of Troop 1164 and Agent of Girl
Scouts of USA,
HEATHER SPYKE,
Individually and in her Official Capacity as
Leader of Troop 1164 and Agent for
The Girl Scouts of the USA,

                                                            Defendants-Appellees.
               Case: 13-15692     Date Filed: 01/02/2015    Page: 2 of 7


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (January 2, 2014)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Angela Greene Johnson, proceeding pro se on behalf of herself and her two

minor children, appeals the district court’s dismissal of her complaint on the

grounds of res judicata. The complaint alleges violations of 42 U.S.C. §§ 1981,

1985, “2000et seq.,” the Fourteenth Amendment, and the Americans with

Disabilities Act (the “ADA”). Johnson had previously brought a state-court action

in Georgia arising out of the same set of facts, which was dismissed for failure to

state a claim. On appeal, Johnson argues that the district court should not have

dismissed her claims as barred by res judicata because (1) she never raised claims

of discrimination in state court, (2) the state court did not have jurisdiction to hear

federal-question claims, (3) she did not have a full and fair opportunity to litigate

discrimination in her state-court case, (4) the state court impermissibly

“speculated” and “expanded” her pleading when it considered discrimination

claims she had not raised, and (5) applying res judicata to her case would create a

grave injustice.


                                           2
               Case: 13-15692     Date Filed: 01/02/2015     Page: 3 of 7


      Having fully considered the record and Johnson’s arguments for reversal, we

affirm the district court’s judgment.

      We review de novo a district court’s grant of a motion to dismiss for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Chaparro v.

Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012). Whether res judicata bars

a claim is a question of law that we review de novo. Ragsdale v. Rubbermaid, Inc.,

193 F.3d 1235, 1238 (11th Cir. 1999). When giving a state-court judgment

preclusive effect, we apply the res judicata law of the state whose court rendered

the judgment. Kizzire v. Baptist Health Sys., Inc., 441 F.3d 1306, 1308 (11th Cir.

2006).

      Although res judicata is not a defense under Rule 12(b), it may be raised in

a Rule 12(b)(6) motion where the existence of the defense can be determined from

the face of the complaint. Concordia v. Bendekovic, 693 F.2d 1073, 1075 (11th

Cir. 1982). When ruling on a Rule 12(b)(6) motion on grounds of res judicata, the

district court should look at a copy of the state trial court’s records, if they have

been introduced into evidence. See id. at 1076 (stating that “[a]dditional evidence,

preferably a copy of the state trial court’s records, is required in order to apply the

doctrine of res judicata in the context of . . . a Rule 12(b)(6) motion to dismiss”).

      Under Georgia’s res judicata statute:

      [a] judgment of a court of competent jurisdiction shall be conclusive
      between the same parties and their privies as to all matters put in issue
                                            3
               Case: 13-15692      Date Filed: 01/02/2015    Page: 4 of 7


      or which under the rules of law might have been put in issue in the
      cause wherein the judgment was rendered until the judgment is
      reversed or set aside.

O.C.G.A. § 9-12-40. Three prerequisites must be met before res judicata will

apply: (1) identity of the cause of action; (2) identity of the parties or their privies;

and (3) a previous adjudication on the merits by a court of competent jurisdiction.

Crowe v. Elder, 723 S.E.2d 428, 430–31 (Ga. 2012). Res judicata prevents “the

re-litigation of claims which have already been adjudicated, or which could have

been adjudicated, between identical parties or their privies in identical causes of

action.” Id. at 430. Res judicata applies even when “some new factual allegations

have been made, some new relief has been requested, or a new defendant has been

added.” Dalton Paving & Constr., Inc. v. S. Green Constr. of Ga., Inc., 643 S.E.2d

754, 756 (Ga. Ct. App. 2007) (quotation omitted). Applying res judicata does not

create a “grave injustice” because “‘[s]imple justice’ is achieved when a complex

body of law developed over a period of years is evenhandedly applied.” Federated

Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 401, 101 S. Ct. 2424, 2429, 69 L. Ed. 2d

103 (1981).

      When determining “identity of cause of action,” a cause of action is defined

as “the entire set of facts which give rise to an enforceable claim.” Crowe, 723

S.E.2d at 430 (quotations omitted). Two different claims constitute an identical

cause of action when they are based on the same allegations of misconduct. See id.


                                            4
              Case: 13-15692     Date Filed: 01/02/2015    Page: 5 of 7


at 430-31 (holding that res judicata barred a suit for breach of contract when a

previous suit for fraud, based on the same facts and same allegations of

misconduct, had been dismissed). A party may not recast the same alleged conduct

into a new cause of action by asserting a new theory of recovery. See id. at 431.

      When determining “identity of the parties or their privies,” a “privy” is “one

who is represented at trial and who is in law so connected with a party to the

judgment as to have such an identity of interest that the party to the judgment

represented the same legal right.” Lilly v. Heard, 761 S.E.2d 46, 50 (Ga. 2014)

(quotations omitted). “Privity may be established if the party to the first suit

represented the interests of the party to the second suit.” Brown & Williamson

Tobacco Corp. v. Gault, 627 S.E.2d 549, 552 (Ga. 2006) (quotations and alteration

omitted). The application of res judicata may not be avoided by the addition of

new parties in a subsequent suit where the new parties’ alleged liability “is

predicated on the same operative facts and acts of misconduct which were the

subject of the original suit.” Caswell v. Caswell, 290 S.E.2d 171, 172 (Ga. Ct.

App. 1982).

      When determining whether there was an adjudication on the merits by a

court of competent jurisdiction, a Georgia state-court dismissal for failure to state a

claim is an adjudication on the merits with prejudice. Roberson v. Northrup, 691

S.E.2d 547, 547–48 (Ga. Ct. App. 2010). Further, a plaintiff consents to the


                                           5
               Case: 13-15692     Date Filed: 01/02/2015    Page: 6 of 7


personal jurisdiction of a court by bringing suit in that court. Adam v. Saenger,

303 U.S. 59, 67–68, 58 S. Ct. 454, 458, 82 L. Ed. 2d 649 (1938). Moreover, a

court has competent jurisdiction for purposes of res judicata when it had

competent jurisdiction over the originally litigated claim, even if it would not have

had jurisdiction over the subsequent claim arising out of the same cause of action.

See Crowe, 723 S.E.2d at 431 (stating that even if a subsequent claim was outside

the authority of the original court, “[the plaintiff] chose the forum, and therefore,

was bound by its limitations and not immune from the subsequent application of

res judicata to a later attempt to revive a cause of action based upon the same

facts.”).

       Also, “[t]he States possess sovereignty concurrent with that of the Federal

Government, subject only to limitations imposed by the Supremacy Clause.”

Tafflin v. Levitt, 493 U.S. 455, 458, 110 S. Ct. 792, 795, 107 L. Ed. 2d 887 (1990).

Accordingly, state courts have the inherent authority to adjudicate claims arising

under the laws of the United States, and presumptively have jurisdiction over

federal questions unless Congress divests them of that jurisdiction. Id. at 458–60,

110 S. Ct. at 795.

       The district court properly dismissed Johnson’s complaint on grounds of res

judicata due to the identity of the claims presented in the Georgia court and in the




                                           6
               Case: 13-15692     Date Filed: 01/02/2015    Page: 7 of 7


district court below, the identity of the parties or their privies, and the Georgia

court’s adjudication of the claims on the merits.

      AFFIRMED.




                                           7